Citation Nr: 0928766	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-39 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a dental disability, to 
include for Department of Veterans Affairs (VA) outpatient 
treatment purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the VA Regional 
Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that this issue has been on appeal since June 
1979, when the Veteran first submitted a claim.  While the RO 
did not adjudicate it until the Veteran submitted another 
claim in December 2004, a review of the claims file shows the 
Veteran initiated a dental claim in June 1979, and the claim 
was not adjudicated at that time.  Accordingly, the claim 
remained open throughout the years, necessitating 
consideration of all versions of the law in effect from 1979 
to the present.


FINDING OF FACT

The Veteran, who was discharged from active duty in 1957 with 
full upper dentures that are not claimed to be the result of 
dental trauma.  His claim was submitted in 1979.


CONCLUSIONS OF LAW

1.  A dental disorder, including loss of numerous teeth, was 
neither incurred in nor aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 4.150 (2008).

2.  The criteria for entitlement to service connection for a 
dental disorder for outpatient treatment purposes have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.381, 17.161, 4.150 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Letters dated in December 2004 and April 2005, prior to the 
adverse determination on appeal, apprised the Veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  He 
was informed of what the evidence needed to substantiate his 
claim for service connection.

In March 2006, the RO issued a letter providing notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In this case, complete VCAA notice in this case was not 
provided prior to the initial adjudication.  However, 
compliant notice was provided subsequently and the claim was 
thereafter readjudicated by the RO in the supplemental 
statement of the case dated in June 2009, prior to the 
transfer and recertification of the case to the Board.  
Thus, any timing defect was cured.  Mayfield, supra; Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Thus, the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

Regarding the duty to assist, the Board is unaware of any 
outstanding evidence or information that has not already been 
requested.  In January 2009, the RO sent the Veteran a letter 
requesting him to submit a release to that VA could obtain 
private treatment records.  The Veteran did not respond.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  Neither the Veteran nor his 
representative has contended that any evidence relative to 
the issue decided herein has not already been requested.  The 
RO submitted the Veteran's claims file to a VA examiner for 
review and opinion in March 2009.  Since the Veteran's 
current dental condition was known, no additional examination 
was needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the RO, in the June 2009 supplemental 
statement of the case did not adjudicate the Veteran's claim 
under the criteria in effect at the time he submitted his 
original claim in 1979.  The Board's December 2008 remand 
directed that the RO adjudicate the Veteran's claim under all 
applicable criteria.  However, the Veteran's claim is being 
denied as a matter of law.  As such, any error on the part of 
the RO in not complying with the Board's remand is harmless.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Accordingly, additional remand on this matter would clearly 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran.   See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal at this time.


Analysis

The Veteran is claiming service connection for a dental 
disorder that he describes as the loss of the majority of his 
upper teeth while on active duty, resulting in his needing a 
full upper denture.  The Court has specifically held that a 
claim for service connection for a dental disorder is also a 
claim for VA outpatient dental treatment.  See Mays v. Brown, 
5 Vet. App. 302 (1993).

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disability was incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

At the time of the Veteran's enlistment examination on 
February 4, 1953, he was missing teeth numbers 1, 2, 3, 4, 
12, 16, 17, 20, 28, 29 and 32.  A dental record dated three 
days following the enlistment examination again reflected 
missing teeth numbers 1-4, 16, 17, and 29.  However, this 
record did not list teeth numbers 12, 20, 28, or 32 as 
missing.  Instead, teeth numbers 13, 19, and 30 were noted to 
be missing.  

In a dental treatment record dated February 25, 1953, the 
Veteran was diagnosed with "missing tooth, n.e.c., NOS. 5 
through 12 and 14, 15, 16."  Extraction of those teeth was 
performed at that time.  Alveo was noted.  The Veteran was 
fitted for a full upper denture in April 1953.  The February 
1957 separation examination shows the Veteran was missing all 
of his upper teeth, in addition to teeth numbers 18, 19, 29, 
and 30.

In June 1979, the Veteran submitted a claim for VA benefits 
that included a dental claim.  This claim was not adjudicated 
by the RO until June 2005.

In a July 2005 written statement, the Veteran indicated that 
he lost his teeth in service because of a mistake.  He 
elaborated in November 2005, stating that his teeth should 
never have been pulled.  He maintained that the service 
entrance records noting several teeth missing were not 
accurate.  Instead, he had only two upper teeth missing, 
because he had been kicked by a horse.  He believes that his 
teeth were not bad enough to have been removed while in 
service.

In a July 2006 written statement, J.T., D.D.S., indicated 
that he had partial records for the Veteran, beginning in 
April 1942.  This did not include radiographs.  The records 
indicated restorations were done on teeth numbers 3, 4, 5, 7, 
8, and 10, and extractions were performed of teeth numbers 1, 
2, 13, 18, and 19, between 1946 and 1952.  Treatment notes 
were very brief but did not indicate any serious periodontal 
condition.  There were likely some extensive caries, which 
necessitated removal of some molars.

In March 2009, a VA examiner reviewed the Veteran's claims 
file.  He indicated that a review of the records did not 
reveal that the Veteran was diagnosed with periodontal 
disease or dental caries.  However, there was no 
documentation of osteomyelitis or trauma as the reason for 
the tooth removal.  Thus, the examiner's conclusion was that 
the teeth were most likely removed due to caries or 
periodontal disease.

The Board will first address the claim of entitlement to 
service-connected compensation benefits.

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

It is noted that the dental conditions for which service-
connected compensation benefits are available are set forth 
under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  

The Board notes that during the pendency of this claim, the 
criteria for rating dental disabilities were revised 
effective January 18, 1994.  See 59 Fed. Reg. 2530.

In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the Veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the Veteran's disability 
for periods preceding the effective date of the regulatory 
change.  The effective date of a liberalizing law or VA issue 
is no earlier than the effective date of the change.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008).

The criteria in effect prior to January 18, 1994, and at the 
time the Veteran filed his claim in June 1979, indicated that 
service connection for compensation purposes was available 
for loss of teeth.  However, the ratings contemplated loss of 
body of bone only through trauma or disease such as 
osteomyelitis.  They did not contemplate loss of the alveolar 
process through natural resorption.  38 C.F.R. § 4.150, 
Diagnostic Code 9913 (1979).

As amended effective January 18, 1994, loss of teeth, as is 
claimed by the Veteran here, is contemplated under Diagnostic 
Code 9913.  The Note following the rating criteria indicates 
that the rating applied only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.

Here, the Veteran does not contend, and the evidence does not 
show, that the loss of his teeth was due to trauma or disease 
such as osteomyelitis.  Essentially, the Veteran has stated 
both that he believes that the wrong teeth were extracted and 
that his teeth were not bad enough to have been extracted.  
Since no trauma is shown with respect to the extraction of 
the Veteran's teeth, and the Veteran does not contend that he 
incurred trauma in service that led to his missing teeth, the 
Board finds that he does not meet the criteria for service-
connected compensation benefits.  Furthermore, there is no 
evidence of any other dental condition found at 38 C.F.R. § 
4.150 that is related to service.  Thus, entitlement to 
service-connection for compensation purposes must be denied 
under both the pre-amended and amended provisions of 
38 C.F.R. § 4.150.

Having determined that the evidence does not support an 
allowance of service-connected compensation benefits, the 
Board must now consider whether service connection may be 
established solely for the purpose of outpatient treatment.

The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth under 38 C.F.R. § 3.381, 
which was amended, effective June 8, 1999.  See 64 Fed. Reg. 
30393.

Prior to June 8, 1999, and effective at the time the Veteran 
submitted his claim in June 1979, 38 C.F.R. § 3.381 indicated 
that service connection by aggravation will be conceded in 
such teeth, carious restorable at entry into service, whether 
or not filled, but which necessitate extraction after the 
expiration of a reasonable time after entry into active 
service.  38 C.F.R. § 3.381 (1979).  As noted above, the 
Veteran's teeth were removed approximately three weeks after 
he began service.  While it appears this is not a 
"reasonable time after entry into active service," the 
Board finds that, in any event, entitlement to service 
connection for treatment purposes cannot be granted here.  
Indeed, even if the requirements of 38 C.F.R. § 3.381 are 
deemed satisfied, this in itself does not confer entitlement 
to outpatient treatment.  Rather, the evidence must still 
demonstrate eligibility for a particular class of dental 
treatment under a separate set of provisions which authorize 
the treatment, as will be discussed below. 

In 1979, authorization of outpatient dental treatment was 
governed by 38 C.F.R. § 17.123 (1979).  Because he is not 
alleging dental trauma in service, the Veteran would only 
have been potentially eligible for one-time treatment as a 
Class II dental patient under 38 C.F.R. § 17.123(b).  
However, that section also requires that a Veteran apply for 
such treatment within one year after discharge or release.  
The Veteran was discharged from service in February 1957 and 
initiated this claim in 1979.  As such, he is not eligible 
for this treatment.  The Veteran is not eligible for any 
other Class of treatment under 38 C.F.R. § 17.123 (1979).  
The Board reiterates that the Veteran did not lose his teeth 
due to any trauma.  As such, he is not eligible for 
outpatient treatment under any other criteria.

38 C.F.R. § 17.123 was amended in July 1980, April 1983, 
February 1984, June 1989, February 1992, and September 1992.  
However, the time limit to file a claim for one-time 
treatment was always contained in this section and was 
shortened from one year to 90 days.  In May 1996, the section 
was redesignated as 38 C.F.R. § 17.161, and the 90 day time 
limit continued.  In October 2008, the time limit for filing 
such a claim was extended to 180 days.  Nevertheless, the 
Veteran's first dental claim was received more than twenty 
years after his separation from service.  Thus, he did not 
file a timely application under any of the criteria in effect 
throughout the appeal period.

Under the current version of 38 C.F.R. § 3.381(a), in effect 
from June 8, 1999, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  In 
determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
See 38 C.F.R. § 3.381(c) (2008).

With respect to dental conditions noted at entry and treated 
during service, 38 C.F.R. § 3.381(d) sets forth principles 
for determining whether a grant of service connection for 
treatment purposes is warranted. Such guidelines are as 
follows:

(1) Teeth noted as normal at entry will be service-connected 
if they were filled or extracted after 180 days or more of 
active service.

(2) Teeth noted as filled at entry will be service-connected 
if they were extracted, or if the existing filling was 
replaced, after 180 days or more of active service.

(3) Teeth noted as carious but restorable at entry will not 
be service-connected on the basis that they were filled 
during service.  However, new caries that developed 180 days 
or more after such a tooth was filled will be service-
connected.

(4) Teeth noted as carious but restorable at entry, whether 
or not filled, will be service-connected if extraction was 
required after 180 days or more of active service.

(5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during service.

(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.

In addition to the above principles, 38 C.F.R. § 3.381(e) 
indicates specific dental conditions that will not be 
considered service-connected for treatment purposes:

(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; and

(4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted 
because of chronic periodontal disease will be service-
connected only if they were extracted after 180 days or more 
of active service.  38 C.F.R. § 3.381.

It appears from the service records that the Veteran had 
caries of his subsequently-extracted teeth at entry into 
service.  Nevertheless, even if these teeth are considered 
normal at entry, they were extracted within three weeks of 
his first day of active duty.  Since they were extracted 
prior to the expiration of 180 days of service, these teeth 
may not be considered service-connected for treatment 
purposes.

Based on the above, the Veteran does not meet the criteria 
for nonservice-connected disability for dental treatment 
purposes under the current version of 38 C.F.R. § 3.381, 
thereby precluding any award for such treatment.  
Furthermore, even if the provisions of 38 C.F.R. § 3.38 had 
been satisfied, the Veteran would still not be eligible for 
one-time treatment under 38 C.F.R. § 17.161(b), because he 
did not file his claim within 180 days of release from active 
duty.  The Veteran did not file his claim until many years 
after his separation from service.  Thus, as a matter of law, 
the Veteran's claim must be denied under these criteria.

In sum, the regulations cited above, effective from 1979 to 
2009, provide that service connection for replaceable missing 
teeth will be established for treatment purposes only.  The 
Veteran was discharged from service in 1957, and, as such, 
can receive treatment only with a timely filed application.  
That application needed to be submitted within one year of 
his discharge from active duty.  38 C.F.R. § 17.123(b) 
(1979).  While the Veteran was not notified of this 
restriction by the appropriate service department at the time 
of his discharge, such notification is not required for 
service personnel who are discharged prior to 1982.  See also 
Woodson v. Brown, 8 Vet. App. 352, 354 (1995).

Under these circumstances, the Veteran has failed to state a 
claim for service connection for a dental disorder.  As such, 
the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Service connection for a dental disability, to include for VA 
treatment purposes, is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


